Citation Nr: 1339423	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for cervical stenosis status post 2 foramenotomies and evaluation at the 100 percent rate for convalescence following surgery (cervical stenosis post surgery).  The Board notes that, because the Veteran is not service-connected for a cervical spine disability, the Board lacks jurisdiction to consider the issue of a temporary total rating for convalescence following cervical spine surgery.  38 U.S.C.A. §§ 7104(a) (2012).  Therefore, the Board will limit its consideration to the underlying claim of service connection for cervical spine disability.

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on August 27, 2013.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case requires further development before a decision can be properly adjudicated.

The Veteran requested the VA's assistance in obtaining private medical treatment records.  The RO requested the records and received a statement from the Veteran's treating chiropractor which noted the dates of care and opined that the Veteran's cervical spine injury was a direct result of the in-service fall.  However, the letter does not contain the actual treatment records which would explain how the chiropractor came to his conclusion, and the chiropractor did not say whether he had these records.  The RO did not make a follow up request for these treatment records.  

An April 2012 VA examination report includes an etiology opinion regarding cervical spine disability, but does not address the private chiropractor's March 2012 positive nexus opinion.  In addition, the VA examiner stated that there was no evidence of any neck pain during service.  However, there is a June 1979 service treatment record (STR) in which the Veteran complained of and treated for a neck and shoulder injury.

Accordingly, the case is REMANDED for the following action:

1.  The originating agency, after obtaining any necessary authorization from the Veteran, shall make a follow up request for private chiropractic treatment records from November 2003 to January 2004, September 2005, and September 2009.  If no records are available, it should be clearly documented in the claims file and the Veteran should be reminded that he is ultimately responsible for obtaining such records if they exist. 

2.  Thereafter, the originating agency shall provide any additional records, as well as the original claims file to include all STRs, to the VA examiner who examined the Veteran in April 2012.  The examiner should issue an addendum medical opinion based on a thorough review of the evidence to include the private chiropractic treatment records and the June 1979 STR.  A copy of this remand must be made available to the examiner for review in connection with the requested addendum opinion.

The examiner should again indicate whether it is as least as likely as not that the Veteran's cervical spine disability had its clinical onset during service or is otherwise related to service.  In formulating the opinion, the examiner should comment on the private chiropractor's positive nexus opinion, the June 1979 STR, and any available private treatment records.  A complete explanation should be given for any opinion or conclusion expressed with reference to relevant evidence. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After the above has been completed, the RO should review the addendum opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  Thereafter, the RO should undertake any additional evidentiary development deemed appropriate.  

Thereafter, the RO shall re-adjudicate the issue of service connection for a cervical spine disorder on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  Only if service connection for the cervical spine disorder is granted should the RO adjudicate the issue of entitlement to service connection for cervical stenosis status post surgery.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


